Opinion.
Cooper, O. J.,
delivered the opinion of the court.
In 1866, the husband of appellant, at a sale made by himself as administrator of the estate of Evans, became the purchaser of the lands belonging to his intestate, taking title in the name of a third person who soon thereafter conveyed the land to the appellant. Weaver, the administrator, negotiated all the transactions, and was, as we have heretofore decided, the real owner of the property, taking title for purposes of his own in the manner indicated. Payment of the purchase money bid for the land at the sale was made by crediting the same as a payment on certain claims which two firms of which he was a member held against the estate of Evans. The amount of the bid was about $6,000.
Weaver, the administrator, and his wife, the appellant, remained in possession of these lands until 1876, when the heirs of Evans instituted an action of ejectment to recover the lands, and the mesne profits from the beginning of the year 1867. Weaver died in 1878, and the action was dismissed as to him, and in 1881 *77ia judgment was rendered against the appellant in favor of the plaintiffs in said action.
In that suit, Weaver and wife, as a set-off to the rents demanded, filed their account for permanent and valuable improvements to the amount of some $8,000. The verdict of the jury was that the plaintiffs should recover the land and the sum of $750 for the rents of 1881.
Having been evicted from the land, the complainants exhibited this bill, praying that she might be substituted to the rights of the creditors whose debts against the estate were extinguished by the sale of the land.
It appears from the bill and the evidence in the cause that, by reason of depreciation in the value of the property, the land is now worth less than the sum at'which it was sold; and several thousand dollars less than the fair rental value of it for the term for which it was held by Weaver under the probate sale. It will thus be seen that the rents of the property from 1867 to 1880, which far exceeded in amount the purchase price paid by Weaver, and to which the heirs-at-law of Evans were entitled, have been by Weaver’s action invested in improving the property, which is now worth less than the sum expended.
The heirs have the land, worth less in its improved condition than their money, and against it Mrs. Weaver asserts a right to fix a charge for the debt of their ancestor. It is only by an •appeal to equity thaf the complainant can establish any claim to the property. First, because she is not a creditor of the estate except by substitution in equity, and, secondly, that the debts to which she seeks substitution are long since barred by limitation, unless kept alive as an equitable charge on the lands. In this condition of things, she is not entitled to relief, for the land, if converted into money, would realize a sum less than the rents to which the heirs are entitled, and their equitable rights to their rents are as strong as hers to her debt. The equities being equal, a court of chancery will not lend its aid to defeat the legal advantage possessed by the heirs.

Affirmed.